Exhibit 10.51

2006 Management Incentive Plan

The Management Incentive Plan (the “Plan”) for TriQuint Semiconductor, Inc. (the
“Company”) is designed to compensate key employees that contribute to the growth
and success of the company.

Eligibility—All Officers of the company, except those on a commission plan, are
eligible and are automatically nominated into the plan.

The 2006 Officer incentive targets are as follows:

 

Position

  

Incentive Target

(as a % of annual base salary)

 

Officer

   15 %

The payout can range from 0 to 22.5% of annual base salary, contingent on
achievement of company and individual/shared team performance criteria.

Eligibility—Non-Officers

Employees Grade 24 or above are eligible for nomination into the plan, unless
they are on a commission plan. Nominations occur as soon as practicable in the
Plan year. Officers recommend employees within their organizations based on
overall plan affordability, the scope of the employee’s positional
responsibilities and the individual’s potential to favorably impact results of
the Company. The CEO reviews and approves the final list of non-officer
participants.

The 2006 non-officer incentive targets are as follows:

 

Position

  

Incentive Target

(as a % of annual base salary)

 

Employees Grade 24 and above

   10 %

The payout can range from 0 to 15% of base salary for non-officer Plan
participants contingent on achievement of company and individual/shared team
performance criteria.

Performance Criteria

The incentive is earned based on achievement of the following:

 

Component

  

Performance Criteria

   Weight  

Operating Profit*

  

Below 100% of plan = no payout

100% of plan = 100% payout

200% of plan = 200% payout

   50 %

Results

  

Shared team goals

(based on Business Unit/Group achievement)

   50 %

--------------------------------------------------------------------------------

* Operating profit is based on GAAP operating income, adjusted for certain one
time gains and/or charges (severance, impairment, restructuring costs, acquired
in-process R&D, first year gains or losses of any acquired or divested entities,
etc). Stock option expensing will be excluded from the plan prior to July 2006
and will be reviewed for inclusion or exclusion from the plan payout
calculations for bonus periods subsequent to that date.

Operating Profit Component

A participant can earn up to 200% of the operating profit portion of the
incentive. The target for operating profit at 100% of plan must be reached
before the operating profit component of the program will payout. After the
operating profit target is achieved, the payout is linear (i.e. at 110% of
operating profit target an employee receives 110% of the operating profit
portion of the incentive; at 175% of operating profit target employee receives
175% of the operating profit portion of the incentive).



--------------------------------------------------------------------------------

Results Component

A participant can earn up to 100% of the results portion of the incentive. If
operating profit is below 80% of plan there is no payout of the results portion
of the incentive. If operating profit is greater than or equal to 80% of plan
the payout is based on achievement of the results portion of the incentive.

Goals

The achievement of results is based on review of performance against
pre-established goals. Officers submit their group’s results goal detail to the
CEO as soon as practicable in the plan year for review and approval.

The Business Unit/Group officer is responsible for tracking and monitoring goal
achievement. As soon as possible after the end of each incentive period, the
Business Unit/Group officer will report their group’s goal achievement to the
CEO for review and approval. The CEO has final authority to approve goal
achievement and payouts.

In the event conditions outside of the control of the plan participants have
changed during the incentive period in such a way that one or more of the
specific result goals are no longer appropriate to the intent of the plan, the
CEO has the authority to adjust the results payout for those individuals
impacted.

Incentive Periods

There are two incentive periods during the year for which performance criteria
are established and achievement is reviewed. The incentive periods are
January 1—June 30 and July 1—December 31.

Payment & Timing

As soon as practicable following an incentive period, operating profit
achievement for the incentive period is determined.

The officer is responsible for submitting the Business Unit/Group’s achievement
of the pre-established team goals as soon as practicable following the end of
each incentive period.

Once achievement of all performance criteria is reviewed and approved by the
CEO, payment will be processed in the next regular pay cycle. The overall
achievement of performance criteria, stated as a percentage of pay, is applied
to base earnings received during the 6 month incentive period.

The participant must be in a regular, active employment status on the date
payment is made in order to receive payment. If a plan participant changes job
responsibility during an incentive period the participants eligibility will be
reviewed for continued participation in the plan.

In the event of a change in job responsibility, the participant’s eligibility
will be reviewed. If no longer eligible due to change a change in job
responsibility, the participant will receive a pro-rated portion of the payout,
based on actual achievement, for the portion of the bonus period in which the
participant was eligible. If the participant remains eligible after the job
change, the results payout will be pro-rated between the two results goals.

Communications

Participants nominated into the plan will receive a full copy of these
guidelines. Officers are responsible for communicating the approved goals to
their Business Unit/Group participants as soon as possible within the incentive
period.

Miscellaneous Provisions

This plan does not constitute a guarantee of employment and is subject to
amendment, including but not limited to plan terms and conditions and
eligibility, or termination, with Board of Director approval.